Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are currently pending.
Response to Election/Restriction 
Applicant's election, without traverse, of a grouping of patentably indistinct species of compound of formula (I), such as the compound 38 
    PNG
    media_image1.png
    126
    187
    media_image1.png
    Greyscale
 and 54 
    PNG
    media_image2.png
    72
    155
    media_image2.png
    Greyscale
 and of tumors as a grouping of patentably indistinct species of diseases in the reply filed on 02/01/2021 is acknowledged.  Claims 1-10 read on the elected species. 
Examination
The group of patentably indistinct species elected by applicants (above) is not patentable. Pursuant to M.P.E.P. §803.02, the search has been limited to the elected species of compounds 
    PNG
    media_image3.png
    94
    133
    media_image3.png
    Greyscale
wherein one of R3 or R4 is phenyl and one of R1 or R2 is –(CH2)m -3-7 membered hetrocyclyl wherein the heterocyclyl is piperazine or morpholine, and tumors as depicted above. The search encompasses claims 1-10. The prior art search will not be extended unnecessarily to cover all non-elected species. 
withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1st 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2009/0163545.
The claims are drawn to a method for modulating autophagy and treating diseases associated with autophagy in a subject, comprising treating the subject with a compound of Formula (I).
The prior art disclosed a method for altering the lifespan of a eukaryotic organism, for treating conditions related to lifespan, for treating a disease or condition relating to the proliferative capacity of cells, for treating ocular disorders, neural cell death, to prevent apoptosis, to treat skin cancer, etc., comprising providing a compound 
    PNG
    media_image4.png
    148
    304
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    183
    311
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    171
    311
    media_image6.png
    Greyscale
 ,
    PNG
    media_image7.png
    109
    301
    media_image7.png
    Greyscale
 ,
    PNG
    media_image8.png
    138
    286
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    138
    274
    media_image9.png
    Greyscale
 or
    PNG
    media_image10.png
    110
    306
    media_image10.png
    Greyscale
. See whole document, particularly claims 1 
All the steps with the same compound, as currently claimed in claim 1, have been described in the prior art. It therefore follows that the administration of the compound as disclosed in the prior art, would have necessarily resulted in modulating autophagy and treating diseases associated with autophagy in the organism receiving the compound, even if not recognized by the prior art, since products of identical chemical composition cannot have mutually exclusive properties when administered under the same circumstances, and as in the present case, to the same host. The identical composition administered to the identical subject under the identical circumstances must necessarily possess the same claimed effects. In this case, the purpose for which the claimed method is accomplished is insufficient to distinguish it from the prior art. 
See MPEP 2112: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). "[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005) ("In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable."). See also MEHL/HIophile Int’l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999). 
A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368-69. Also, see MPEP §2112.02: “However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.” 
Regarding claims 9 and 10, the prior art is silent about the families and subfamilies of such proteins. However, the method for modulating autophagy and treating diseases associated with autophagy in a subject as recited in claim 1 is not limited by information about families and subfamilies of proteins that are not required in claim 1.
Regarding claims 4, 5, 6 and 7, the prior art shows the compound, but is silent to these properties of the compound. 

The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).”
MPEP 2112 goes on to state:

“A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.”

This is not an ordinary inherency situation where it is not explicitly stated what the product actually is. The reference explicitly teaches exactly what the compound is. The compound of the reference is the same exact compound of the instant claims. The only difference is the property about which the reference happens to be silent. Recitation of a property, inherently possessed by the prior art thing, does not distinguish a claim drawn to those things from the prior art, In re Swinehart, 169 USPQ 226, 229.
 
It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433-434 (C.C.P.A. 1977) as follows:
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. .. .Whether the rejection is based on ‘inherency' under 35 U.S.C. § 102, or ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by 

Accordingly, the burden is shifted to Applicant to show that each of the products in the above cited prior art does not have the claimed characteristics recited in claims 4-7. 


 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written .
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The courts have stated:
            “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using     "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at         1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

            The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, “Written Description” Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (ie. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure.  
 The rejected claims lack written description for the claimed scope of “modulating autophagy”, wherein the modulating comprises activating. The specification and claims fail to describe any activation of LC3B/autophagy by the use of the claimed compounds. According to the specification the compounds of this application are inhibitors of LC3B, not activators (see Table 1).
There is no description in the specification about performing the full scope of what is claimed, which is both inhibiting and activating with the same compounds. 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification does not describe in sufficient detail the genus of compounds in the claims and how to make them and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The treatment of tumors broadly is not considered enabled. The treatment of tumors generally selected from claim 7 is not considered enabled.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). 
By way of background, three cases are of particular relevance to the question of enablement of a method of treating tumors broadly or even generally:
            In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
            In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was 
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims.
(a) Scope of the compounds. There are millions of compounds claimed of formula
    PNG
    media_image11.png
    98
    134
    media_image11.png
    Greyscale
.
            (b) Scope of the diseases covered.  A tumor is an abnormal mass of tissue that results when cells divide more than they should or do not die when they should. Tumors may be benign (not cancer), or malignant (cancer). They are also called neoplasm. (Tumor definition in National Cancer Institute- www.cancer.gov; provided herein) The cancers claimed to be treated in claim 7 are distinctive diseases, which have in common only some loss of controlled cell growth. They are highly heterogeneous at both the 
A. Gastric cancer is any cancer of the stomach and can be lymphomas, GISTs, carcinoid tumors, carcinomas, or soft tissue sarcomas. The causes of gastric cancers are unclear. Treatment most often consists on surgical removal and in some instances chemotherapy or radiation (stomach cancer-Mayoclinic.com-April 9, 2011). Stomach MALT lymphoma is a type of Non Hodgkin Lymphoma affecting the stomach and in most cases is associated with infection with H. pylori bacterium. Stomach MALT lymphoma is treated with radiation, chemotherapy, surgery, and, in cases where the patient tests positive for H. pylori, it is treated with antibiotics (GastricMALTLymphoma-LymphomaAssociation-2011).
 B. Leukemia is any malignant neoplasm of the blood-forming tissues. Leukemia can arise from many different sources.  Of those instantly claimed, some are actually caused by treatment with other neoplastic agents. Still other leukemias arise from ionizing radiation, and many are idiopathic. Leukemias also differ greatly in the morphology, degree of differentiation, body location (e.g. bone marrow, lymphoid organs, etc.) There are different kinds of acute myeloid leukemias (undifferentiated AML, acute myeloblastic, acute myelomonocytic leukemia,  acute monocytic leukemias, acute monoblastic, acute megakaryoblastic (AmegL), acute promyelocytic leukemia (APL), and erythroleukemia).  There is also hypocellular acute myeloid leukemia, Ph-
C. There are over 120 different types of primary brain tumors. The most common primary brain tumors are called gliomas, which originate in the glial tissue. There are a number of different types of gliomas, such as astrocytomas (which come in Grade I, Grade II, Grade III, Grade IV and Brain stem gliomas subtypes), ependymomas, oligodendrogliomas, mixed gliomas, and others. Examples of other brain tumors that are not gliomas are meningiomas, pituitary tumors, craniopharyngiomas, germ cell tumors, and many others. See reference “Adult Brain Tumors Treatment”, National Cancer Institute, pages 1-21 (01/24/2013) and “Types of Brain Cancer” at http://www.cancercenter.com/brain-cancer/types-of-brain-cancer.cfm (03/12/2013).
D. There are many types of malignant colorectal tumors (cancers). The carcinomas include adenocarcinoma; mucinous adenocarcinoma; signet-ring cell carcinoma; small cell carcinoma; adenosquamous carcinoma; medullary carcinoma; choriocarcinoma; tumor of familial adenomatous polyposis; and undifferentiated carcinoma. The malignant lymphomas include marginal zone B-cell lymphoma of mucosa-associated lymphoid tissue type; mantle cell lymphoma; and many others.  There are also some carcinoid tumors, sarcomas (including GISTs, angiosarcoma, and Leiomyosarcoma), primary plasmacytoma of the colon and primary malignant melanoma of the colon.  See reference “Colorectal Cancer” at cancer.net (published September 2012), pages 1-2.


(2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”. In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.  In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). 

(3) Direction or Guidance and Working Examples:  That provided is very limited. The specification states that the compounds are for the treatment of any tumors. The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to in vitro tests with specific cell lines (Table 2) and it is noted that the compounds of the invention are not given alone, and are only tested in combination with commercially available anti-cancer drugs. Applicant’s tests do not establish and do not provide the expectation that the compounds alone have utility in the treatment of tumors. 
Additionally, the claims are drawn to actually any tumors, benign and malign (cancers), that may have little or nothing in common. By contrast, the testing in the specification uses already commercially available drugs for the particular cancer/tumor to be treated and not one same drug to treat all the cancers and tumors claimed.
 
(4) State of the Prior Art: Specifically, the prior art knows that there never has been a compound capable of treating tumors generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.” “The various types of cancers have different causative agents, involve different cellular mechanisms, and, consequently, differ in treatment protocol.” (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1).
A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a 
 Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of tumors generally. 
The evidence here plainly demonstrates that the art of treating tumors, particularly in humans, is extremely unpredictable, and no example exists of a single product against tumors generally.
(5) Skill of those in the art:  Different types of tumors affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  One skilled in the art knows that the type of cancer determines which therapy (chemo, radio or surgery) the patient will receive. For example, chemotherapy of brain tumors is especially difficult.  This is because 1) the blood-brain barrier, which is often intact in parts or all of a brain tumor, will block out many drugs, as it is the purpose of the blood-brain barrier to protect the brain from alien chemicals, and 2) CNS tumors are characterized by marked heterogeneity, which greatly decreases vulnerability to chemotherapy.  As a result, many categories of CNS tumors simply have no chemotherapy available.
It is important to note that tumors can need to be treated quite differently even though they are tumors of the same organ. For example, the drugs used most often to treat Wilms tumor, the most common malignant tumor of the kidneys in children, are actinomycin D and vincristine. Such drugs are never used with clear cell renal carcinoma, which is treated, although without much success, with immunotherapy using 
(6) The quantity of experimentation needed:  As noted above, the sum of the entire efforts in the field of cancer research has resulted in treatment methods that are not broadly applicable. Because of all the factors above, specially, given that there has never been one single agent capable of treating all tumors, given that the development of new cancer drugs has been difficult and time consuming, and particularly, given that there is no example in the specification that could serve as guidance for the claimed treatment of any tumor and those claimed in claim 7 with the compounds of this application alone or in combination with other drugs that are not known anti-tumor drugs, the quantity of experimentation needed is expected to be undue. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" (in at least the definition for halo and m) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (merely exemplary, and therefore not required, or a required feature of the claims).  See MPEP § 2173.05(d).
Claims 1-5 and 8-10 recites a method of treating “diseases associated with autophagy in a subject”. The specification does not unambiguously define this term, or clearly set forth the disorders encompassed. While certain diseases are broadly mentioned in the specification and claims, the specification does not define “diseases associated with autophagy” so as to clearly delimit the patient population encompassed. Further, the degree of association between autophagy and the diseases to be treated is unclear. The extent of the diseases considered to be associated with autophagy and covered by the claims is currently unclear.
Claims 1-10 recite “A method for modulating autophagy…” and currently it’s unclear if the modulating is directed to inhibiting, activating, or both. This is unclear because in light of the specification the compounds only do inhibition of LC3B. 
9 recites the limitation "wherein the mammalian ATG8 homologous protein".  There is no “mammalian ATG8 homologous protein" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 does not further limit the subject matter of claim 1 because it simply recites a property of the compounds that is necessarily present (as provided by the specification) in the compounds of claim 1. Claim 9 recites "wherein the mammalian ATG8 homologous protein", but there is no such thing in claim 1. Claim 9 also recites proteins that are comprised in the mammalian ATG8 homologous protein and this doesn’t add a further limitation to the claim. Claim 10 recites proteins that are comprised in the proteins of the LC3 family and this does not add a further limitation to the claim. Claims 9 and 10 do not limit the subject matter of the claim upon which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Objections
In claims 1-5, the use of “General” in “General Formula” implies of compounds that are not embraced by formula (I) and therefore, the “General” should be deleted from each of these claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 12-13 of co-pending Application No. 16/614,465 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is no patentable distinction between the compounds as claimed in the reference application, and the method of using the compounds, as claimed here. See Mosler Sage & Lock Co. V. Mosler, Bahmann & Co., 127 U.S. 354, 218 S.Ct. 1148 (1888) [The first patent was of an article; the second patent, held invalid, was for a method of making it]. See also Ex parte MacAdams, 206 USPQ 445 [The patent had a composition of matter; the application had the method of use]. While the examined claims in the reference application are directed to compounds/composition and the instant claims are directed 
This rejection is also proper under the recent court decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ 2d 1797. The claims of a later patent were invalid for obviousness-type double patenting because the earlier patent claimed the compound and disclosed its utility in the specification, and the later patent claimed a method of using the patented compound for the use described in the specification of the earlier patent. Such is the case here, wherein the compounds have been claimed in a co-pending application and the method of using them was disclosed therein. The instant claims are claiming the method of using the compounds of the reference application for the use described in the specification of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1-10 are rejected. No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE RODRIGUEZ-GARCIA/
Primary Examiner, Art Unit 1626